 646DECISIONS OF NATIONAL LABOR RELATIONS BOARDThomas Industries, Inc. and Oil, Chemical andAtomic Workers International Union, AFL-CIO. Case 10-CA-15205April 6, 1981DECISION AND ORDEROn August 22, 1980, Administrative Law JudgeWilliam N. Cates issued the attached Decision inthis proceeding. Thereafter, the Respondent filedexceptions and a supporting brief.The Board has considered the record and the at-tached Decision in light of the exceptions and briefand has decided to affirm the rulings, findings,'and conclusions of the Administrative Law Judge,except as modified below, and to adopt his recom-mended Order, as modified below.We agree with the Administrative Law Judgethat the Respondent violated Section 8(a)(1) of theAct by reprimanding an employee for bringing"too many petty grievances" on behalf of theUnion. We also agree, for the reasons set forthinfra, that the Respondent further violated Section8(a)(1) of the Act by conducting an employee poll,and also violated Section 8(a)(5) of the Act bywithdrawing recognition from the incumbentUnion. We do not agree, however, with the Ad-ministrative Law Judge that the Respondent violat-ed Section 8(a)(1) of the Act by refusing to processemployee Moody's "grievance" or by its "best in-terest" statement in its captive-audience speech.Employee Peggy Moody told SuperintendentFred Reed that she wanted to initiate a grievanceagainst a fellow employee who, Moody alleged,had tried to provoke a fight with her on companygrounds. Reed told Moody that he already had dis-cussed the matter with the president of the Union,and that he had ascertained that the "grievance"was a personal matter in which Reed did notintend to get involved.2Moody returned to Reed'soffice on the following day and informed him thatshe was going to file a grievance against him forrefusing to accept her grievance the day before.Reed responded by accusing Moody of harassinghim and the Company and, according to varioustestimonial versions, also said that, if she mentionedanything more about it, he either would do some-thing about her, or would take legal or disciplinaryaction against her. The Administrative Law JudgeI The Respondent has excepted to certain credibility findings made bythe Administrative Law Judge. It is the Board's established policy not tooverrule an administrative law judge's resolutions with respect to credi-bility unless the clear preponderance of all of the relevant evidence con-vinces us that the resolutions are incorrect. Standard Dry Wall Products.Inc., 91 NLRB 544 (1950), enfd. 188 F.2d 362 (3d Cir. 1951). We havecarefully examined the record and find no basis for reversing his findings.2 Reed testified, and it is undisputed, that he and the union presidenthad agreed that it was a personal matter with which neither wanted any-thing to do.255 NLRB No. 94found it unnecessary to resolve the testimonial dif-ferences because he found that any version consti-tuted a coercive statement. However the GeneralCounsel failed to show, and the AdministrativeLaw Judge made no express finding, that the activ-ity about which Moody complained was a protect-ed activity under Section 7 of the Act, and we findthat it was not. The mere fact that the alleged inci-dent occurred on company property does not, byitself, link it sufficiently with conditions of employ-ment to make it a matter of mutual aid and protec-tion within the purview of Section 7 of the Act. Itfollows, therefore, that neither Reed's rejection ofMoody's personal "grievance" nor his admonitionconstituted unlawful conduct and, accordingly, weshall dismiss this allegation of the complaint.We also disagree with the Administrative LawJudge's finding that the Respondent violated Sec-tion 8(a)(1) of the Act by stating to its employees,during a captive-audience speech delivered immedi-ately before polling its employees regarding theirdesire for continued union representation, that "Wedo not want the Oil, Chemical and Atomic Work-ers Union here and we think it would be in yourbest interest if there is no union here." As the Ad-ministrative Law Judge recognized, absent any ac-companying promises or threats, the Board normal-ly treats such comments as statements of opinionprotected under Section 8(c) of the Act. S. S.Kresge Company, 197 NLRB 1011, 1012 (1972). TheAdministrative Law Judge found Kresge distin-guishable on the ground that, here, the statementoccurred in the context of other unfair labor prac-tices and just before a poll of its employees. Whileit is true that the Respondent committed otherunfair labor practices, the only unlawful conduct inwhich the Respondent had engaged as of the timethe statement was made was the unlawful repri-mand given approximately 2 months earlier forfiling too many petty grievances. We find that thenexus between this single incident and the state-ment is too tenuous to establish an unfair laborpractice climate sufficient to convert an otherwiseprotected statement of opinion into a coercivepromise or threat. Nor can the timing of the state-ment vis-a-vis the poll change its nature. Certainly,it was intended to persuade, and the proximity to avote might have made it more persuasive, but thatdoes not make it coercive within the meaning ofSection 8(a)(1) of the Act. Accordingly, we herebydismiss this allegation of the complaint.As to the poll itself, the record shows that in1977 the Union was certified as the exclusive col-lective-bargaining representative of a unit of theRespondent's employees, and entered into a collec-tive-bargaining agreement with the Respondent------- ------ ------ THOMAS INDUSTRIES647which remained in effect until January 11, 1980.Between the latter part of 1978 and October 1979,approximately 42 of the 124 unit employees dispar-aged the Union to 4 different supervisors. Based onthese conversations, and on their "knowledge ofthe people" in their departments, the supervisorsreported to the Respondent that a majority of theemployees did not want the Union. Meanwhile, thepercentage of employees having their union dueschecked off declined from 63 percent in January1979 to 36 percent in June and 31 percent in Octo-ber, and approximately 24 members, includingsome officers, committeemen, and stewards, re-signed from the Union. The Respondent contendsthat these conditions caused it to doubt that a ma-jority of its employees wished to retain the Unionas their bargaining representative, and, therefore, itconducted the poll to determine the employees'desire and, as its president and general manager tes-tified, to avoid "the possibility of negotiating witha minority group, which is against the law."It is well established that, as a prerequisite topolling employees regarding their desire for contin-ued representation by a certified union, an employ-er must have an objective basis for doubting theunion's majority status. Mid-Continent RefrigeratedService Company, 228 NLRB 917 (1977); JacksonSportswear Corporation, 211 NLRB 891 (1974). Thisis the same test used for determining the lawfulnessof an employer's withdrawal of recognition froman incumbent union after the expiration of the cer-tification year. Montgomery Ward & Co., Incorporat-ed, 210 NLRB 717 (1974). The Respondent's show-ing here does not meet this test.Of the 42 employees who expressed dissatisfac-tion with the Union, many indicated a clear rejec-tion of the Union as their bargaining representative.But, as the Administrative Law Judge has set forthin more detail, the remarks of a number of these 42employees fell short of clear rejection and the re-marks of at least 10 of them can be characterized atbest as criticism of the Union's performance and/orexpressions of disenchantment with the Union anda disinclination to be members or to pay dues. SeeRetired Persons Pharmacy, t/a MRTA-AARP Phar-macy, 210 NLRB 443, 446 (1974), enfd. 519 F.2d486 (2d Cir. 1975), and cases cited therein.3Rejec-tion and/or criticism of the bargaining representa-tive by a minority of the unit employees is insuffi-cient to support a reasonable doubt of the Union'scontinued majority status. Retired Persons Pharma-cy, supra; Grand Lodge of Ohio, Independent Orderof Odd Fellows d/b/a Odd Fellows Rebekah Home,3 The remarks of employees Arnold Laws. James Anderson, Moore.None, Bennett, Miller, Baker, James Laws, Jarnigan. and Thomas fallinto these general categories.233 NLRB 143 (1977).4Moreover, the supervisors'subjective estimates that a majority of the employ-ees did not want a union add little, if anything, tothe probative force of the employees' statements,which constituted the only concrete evidence onwhich the supervisors' estimates were based. As forthe resignations of membership and the cancella-tions of dues checkoff, it is well established that aunion need not have majority support in terms ofmembership or dues checkoff in order to enjoy thepresumption of continued majority status. See, e.g.,Petroleum Contractors, Inc., 250 NLRB 604 (1980).6Thus, none of the factors on which the Respond-ent relies provides an objective basis on which theRespondent could predicate a reasonable doubt ofthe Union's continued majority status. Nor do thesefactors have a cumulative effect which impels adifferent conclusion. The statements attributed toapproximately one-quarter of the employees remainthe only objective evidence of the employee'sdesire to be without representation from the Union.Moreover, the Respondent had no reason to be-lieve that any significant number of those com-plaining employees had ever been in favor of unionrepresentation.6Indeed, the evidence presentedhere puts into question only the employees' supportfor the Union as an institution, above and beyondtheir acquiescence in its status as bargaining repre-sentative. Moreover, there is a considerable overlapbetween those who expressed dissatisfaction andthose who actually resigned from the Union. Only10 employees in addition to the first group, plusGene Street, a supervisor, resigned. Significantly,only 12 of the 42 employees who expressed dissat-isfaction to supervisors took even the limited stepof resigning their memberships. The drop in duescheckoffs adds nothing because the Respondent hasnot shown that the checkoffs were canceled by anyemployees other than those who either (I) ex-pressed their dissatisfaction with the Union to su-pervisors or (2) resigned.7In these circumstances,we cannot find that the Respondent entertained areasonably based doubt of the Union's majority4 Equally unpersuasive is the fact that some of the employees volun-teered their opinion that a majority of the employees no longer wantedthe Union to represent them. Roza Watch Corp., 249 NLRB 284 (1980).5 We note that, with the Respondent's knowledge, a majority of theemployees had ceased having their dues checked off several monthsbefore the Respondent decided to conduct its poll.I The Union's 1977 certification resulted from an election which itwon by a vote of 52 to 50. The closeness of that vote, occurring nearly 3years before the events in question here, does not. of course, permit theRespondent to entertain a reasonable doubt merely by virtue of one ortwo individual employees having changed their minds. It is noted, in thisconnection, that the presumption of the Union's majority status comesnot only from its certification, but also from its subsequent success in ob-taining a collective-bargaining agreement.7 We do not mean to suggest that, had the Respondent made such ashowing, the result here necessarily would be different.THOMAS INDUSTRIS 647 648DECISIONS OF NATIONAL LABOR RELATIONS BOARDstatus when it conducted the poll. Its conduct ofthe poll, therefore, was unlawful. Jackson Sports-wear Corporation, supra.8Subsequent to the poll, which resulted in 48votes for and 64 against the Union, the Respondentrefused the Union's request to bargain, claiming itthen doubted the Union's majority status. Thatclaim, we have found, is without justification, as isthe Respondent's reliance on the results of its un-lawful poll. Montgomery Ward & Co., Inc., supra.Further, by conducting the poll immediately afterdelivering a captive-audience speech urging theemployees to vote against the Union, the Respond-ent created an atmosphere which, even in the caseof a Board-conducted election, would not be con-ducive to a free exercise of employee choice. Peer-less Plywood Company, 107 NLRB 427 (1953). Thisfurther rendered the results of the poll unreliable.Therefore, we affirm the Administrative LawJudge's finding that the Respondent violated Sec-tion 8(a)(5) of the Act when it refused to bargain.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board adopts as its Order the recommendedOrder of the Administrative Law Judge, as modi-fied below, and hereby orders that the Respondent,Thomas Industries, Inc., Johnson City, Tennessee,its officers, agents, successors, and assigns, shalltake the action set forth in the said recommendedOrder, as so modified:1. Delete paragraphs l(b) and (d) and reletterthe subsequent paragraphs accordingly.2. Insert the following as new paragraph l(c):"(c) Coercively polling its employees concerningtheir union sympathies."3. Substitute the attached notice for that of theAdministrative Law Judge.8 We find it unnecessary to pass on the Administrative Law Judge'salternative finding that the Respondent failed to comply with one of thepolling standards set forth in Struksnes Construction Co.. Inc., 165 NLRB1062 (1967).APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentAfter a hearing at which all sides had an opportu-nity to present evidence and state their positions,the National Labor Relations Board found that wehave violated the National Labor Relations Act, asamended, and has ordered us to post this notice.WE WILL NOT refuse to bargain with Oil,Chemical and Atomic Workers InternationalUnion, AFL-CIO, as the exclusive representa-tive of the following appropriate bargainingunit:All full-time and regular part-time produc-tion and maintenance employees employedby us at our Johnson City, Tennessee, facili-ty, including all warehousemen, shippingand receiving clerks, and janitors, but ex-cluding all office clerical employees, sales-men, professional employees, temporary em-ployees, guards and supervisors as defined inthe Act.WE WILL NOT coercively poll our employ-ees concerning their union sympathies.WE WILL NOT verbally reprimand our em-ployees because they file grievances.WE WILL NOT in any like or related mannerinterfere with, restrain, or coerce our employ-ees in the exercise of the rights guaranteedthem by Section 7 of the Act.WE WILL recognize and, upon request, bar-gain collectively with the aforesaid Union asthe exclusive representative of all the employ-ees in the appropriate unit described abovewith regard to rates of pay, hours of employ-ment, and other terms and conditions of em-ployment and, if an understanding is reached,embody such understanding in a signed agree-ment.THOMAS INDUSTRIES, INC.DECISIONWILLIAM N. CATES, Administrative Law Judge: Thismatter was heard before me at Johnson City, Tennessee,on June 14 and 15, 1980. The charge was filed by Oil,Chemical and Atomic Workers International Union,AFL-CIO, herein called the Union or Charging Party,on November 9, 1979. The complaint, issued on January2, 1980, alleges that Respondent violated Section 8(a)(5)and (1) of the Act by refusing to bargain with the Charg-ing Party which had been certified by the Board as thebargaining representative of its employees. In its answerRespondent denied the essential allegations in the com-plaint. After close of hearing, briefs were filed on behalfof the General Counsel and the Respondent.Based on the entire record' in this proceeding, includ-ing direct personal observation of the witnesses and theirdemeanor while testifying, and after due consideration ofthe post-hearing briefs, I make the following:i Certain errors in the transcript are hereby noted and corrected. THOMAS INDUSTRIES649FINDINGS OF FACTI. JURISDICTIONRespondent is a Delaware corporation with a place ofbusiness located in Johnson City, Tennessee, where it isengaged in manufacturing of paint brushes and rollers.During the calendar year preceding the issuance of thecomplaint, Respondent sold and shipped finished prod-ucts valued in excess of $50,000 from its Johnson City,Tennessee, facility directly to customers located outsidethe State of Tennessee.The complaint alleges, the answer admits, and I findthat Oil, Chemical and Atomic Workers InternationalUnion, AFL-CIO, is now and has been at all times mate-rial herein, a labor organization within the meaning ofSection 2(5) of the Act.III. THE ALLEGED UNFAIR LABOR PRACTICESA. BackgroundOn May 18, 1977, following a secret-ballot electionwhich was conducted on February 10, 1977, the Unionwas certified by the National Labor Relations Board(hereinafter called Board) as the exclusive collective-bar-gaining representative of the following unit:All full-time and regular part-time production andmaintenance employees employed by Respondent atits Johnson City, Tennessee facility including allwarehousemen, shipping and receiving clerks andjanitors, excluding all office clerical employees,salesmen, professional employees, temporary em-ployees, guards and supervisors as defined in theAct.On July 11, 1977, Respondent and the Union enteredinto a collective-bargaining agreement covering employ-ees in the above-described unit, said agreement being ef-fective from July 11, 1977, until January 11, 1980, inclu-sive and thereafter from year to year unless writtennotice within a specified time was submitted by eitherparty to the other of its desire to amend or terminate theagreement.On October 19, 1979, Respondent conducted a poll ofits employees requesting that the employees indicate ifthey wished to be represented for purposes of collectivebargaining by the Union. The basis for the poll, theactual conduct of the poll, and the circumstances sur-rounding it will be discussed infra.On November 5, 1979, Joe Carr, president of Local 3-951 of the Union, gave written notice to Respondent ofthe Union's desire to open the contract for negotiationand requested a meeting date for such negotiations tocommence.On November 7, 1979, Respondent, by its Plant Man-ager Gene Holt, responded to the Union in writing indi-cating that Respondent viewed the Union as a minorityunion which did not represent the wishes of a majorityof the unit employees, and that Respondent did notintend to renegotiate the terms and conditions of the col-lective-bargaining agreement which would expire on Jan-uary 11, 1980. However, Respondent continued to honorthe existing contract until its expiration.Respondent's alleged unlawful conduct in violation ofSection 8(a)(1) of the Act and its refusal to bargain arediscussed infra.B. Threat of ReprisalThe General Counsel's complaint at paragraph 7 al-leges that Respondent, by its Roller Department Superin-tendent Fred W. Reed, on or about October 4, 1979,threatened its employees with reprisals because they at-tempted to file grievances. As Respondent acknowledgesin its brief, the essential facts with regard to this incidentare for the most part not in dispute. Employee PeggyMoody testified that on October 3, 1979, she along withUnion Shop Steward Lola Fox went to SuperintendentReed's office at approximately 6:55 a.m. Moody testifiedshe stated to Reed the purpose of her visit was that shewanted to take step one on a grievance of Carrie Greer.According to Moody, Reed replied, "It [the grievance]was personal and that he wouldn't accept it, that he hadalready spoken to Joe Carr ...President of Local."Moody inquired if that was Reed's answer and whenReed indicated it was, Moody and Fox left Reed's office.The following day Moody returned to Reed's office,this time with Union President Carr. Moody informedReed she was going to take step one on a grievance onhim for not accepting the grievance she had attempted tofile the day before. According to Moody, Reed becameangry, accused her of harassing him and the Company,told her that he had already talked the grievance overwith Carr, and that if she mentioned anything else aboutit again he would do something about her. Moody thenmentioned something to Reed about going to the LaborBoard. The grievance Moody was attempting to file withReed involved a fellow employee's conduct towardMoody. Union President Carr testified to essentially thesame facts as Moody except he recalled Reed saying toMoody that he did not want to hear the grievance and ifshe came back any more, he would take her to the officeand take disciplinary action that he was tired of the ha-rassment. Superintendent Reed testified on direct exami-nation in essentially the same manner. Reed stated withregard to the October 4, 1979, meeting with Moody: "Itold Peggy [Moody] that it [the grievance] was a person-al matter and I didn't want to get involved in it, and Iwas getting tired of her harassing me and the manage-ment team of this plant ...I told her I would take legalaction on her if she didn't stop it, and they left at thatpoint." I find all three versions of the incident to be es-sentially the same and my findings would not differ ifeither of the versions was considered alone.Respondent, in brief, contends the incident should beconsidered isolated, innocuous, and insufficient to base afinding of a violation of Section 8(a)(l) of the Act uponand cites Square D Company, 204 NLRB 154 (1973), insupport thereof. In Square D, a shift supervisor told aunion steward that certain grievances amounted to "nit-picking" and that the steward should file no more griev-ances on the subject. The Board reversed an administra-tive law judge's finding of a violation by stating thatTHOMAS INDUSTRIES 649 650DECISIONS OF NATIONAL LABOR RELATIONS BOARDthere was a single meeting between the steward and thesupervisor where the remark was made and that numer-ous grievances were being filed and processed thereafterand that it would not on this single isolated incident finda violation, and further if it were a technical violation itwould not be sufficient to justify either the finding of anunfair labor practice or the issuance of a remedial order.The instant case, however, arises in quite different cir-cumstances. The Respondent herein on or about August28, 1979, gave a verbal warning to an employee for filinga grievance and, as will be set forth infra, commencingon November 9, 1979, refused to bargain with the Unionas the exclusive representative of its employees. I there-fore conclude that the incident was neither isolated norinnocuous but, rather, a threat of reprisal against an em-ployee who attempted to file a grievance, and such con-duct constitutes a violation of Section 8(a)(1) of the Act.C. Verbal ReprimandThe General Counsel's complaint at paragraph 8 al-leges that Respondent by its Plant Manager Gene Holt,on or about August 28, 1979, verbally reprimanded anemployee because the employee filed grievances. Em-ployee Della Dugger testified she had been the Union'svice president for approximately a year and in that ca-pacity had attended meetings with the Respondent todiscuss employee grievances. Dugger credibly testifiedthat she was in attendance at one such meeting2whereemployee grievances were being discussed with the sub-ject matter ranging from an employee working a higherjob but not being paid at the higher rate to an employeenot being able to get along with fellow employees. Atthis same meeting Respondent and the Union discussedordering trash cans for the women's restrooms, andwhether Dugger's supervisor, Gene Street, had been har-assing Dugger or vice versa. Dugger testified that,during the discussion of these matters, Plant ManagerHolt stated to her that he was giving her a verbal warn-ing and when Dugger inquired of Holt why, he replied,"that I had been having too many petty grievances."Union President Carr essentially corroborated Dugger'stestimony in that he recalled Holt telling Dugger at themeeting that she was getting a verbal warning for harass-ing management. Plant Manager Holt testified regardingthe August 1979 grievance meeting that Dugger, on con-secutive days, had filed two grievances that monthwhich he considered were of a petty nature. Holt testi-fied that he told Dugger the grievances were petty. Oneof the grievances, according to Holt, involved a claimthat Supervisor Gene Street and David Potter weredoing maintenance work in the warehouse. Holt claimedthat Dugger had not followed proper procedure withregard to the grievance and that the outcome of thegrievance was that it was voided. Holt testified thesecond grievance involved equalization of overtime withDugger claiming overtime was not equalized. Holt testi-fied Respondent's position was that equalizing overtime2 Dugger placed the date in September. All other witnesses, includingRespondent's witness, placed the date of the meeting as late August: 1view this as insignificant in that each remembered essentially the samefacts being discussed. I credit Dugger's testimony with regard to the sub-stance of the meeting as being the most accurate.had been a standard procedure in Respondent's plant andas a result the grievance was dropped at the grievancemeeting in August. Holt denied giving Dugger a verbalwarning. Holt testified that the Company had a policy ofmaking a file note of verbal warnings and that Dugger'sfile contained no such warning note. As earlier indicated,when in conflict with other testimony, I credit Dugger'sversion of the events of the August grievance meeting asthe more accurate. I therefore find that Holt did in factstate to Dugger that he was giving her a verbal warningbecause she had filed the grievances in question. I dis-credit Holt's denial regarding the warning. I find unper-suasive the fact that the personnel file of Dugger did notreveal a warning note. Holt, by his own testimony, con-sidered grievances petty that dealt with subject mattersthat I find are items generally discussed in collective-bar-gaining relationships. Based on all of the record facts re-garding the incident and my observation of the wit-nesses, I find Holt gave a verbal warning to employeeDugger as alleged in the complaint and that such con-duct constitutes a violation of Section 8(a)(1) of the Act.D. The Alleged Unlawful PromisesThe General Counsel's complaint, at paragraph g, al-leges that Respondent, by its president and general man-ager, P'Pool, on October 19, 1979, promised its employ-ees, in violation of Section 8(a)(1) of the Act, economicand other benefits if they rejected the Union as their col-lective-bargaining representative. The General Counseldid not specify at the hearing or in brief what the "otherbenefits" were; however, counsel for the General Coun-sel stated at the hearing the sole evidence in support ofthe paragraph g allegations were contained in Joint Ex-hibit 1. Joint Exhibit I was the text of a speech given byP'Pool on October 19, 1979, to the assembled unit em-ployees of Respondent just prior to Respondent's con-duct of a poll by Attorney James Epps. The speechwhich P'Pool read is as follows:We have called this meeting today of all productionand maintenance employees in order to get your de-cision as to whether or not you want the Companyto continue to deal with the Oil, Chemical andAtomic Workers Union on all matters pertaining toyour job.Many of our employees during this past year haveasked why the Company still gives recognition tothe Union since so few of the production and main-tenance employees have indicated any interest inthe Union and only approximately 30% of the em-ployees are on checkoff. Let me make this pointvery clear. The only reason that the Company hasrecognized the Union is because the law has re-quired us to do so. We do not want the Oil, Chemi-cal and Atomic workers Union here and we think itwould be in your best interest if there is no unionhere. [Emphasis supplied.] On the other hand, theCompany does not want to do anything that wouldbe a violation of the law. You as an individual havethe right to vote for the Union if you desire to doso, and the Company respects your rights. THOMAS INDUSTRIES651Up until now we have had no choice but to dealwith the Union since the law requires us to do so.However, the contract is now about to terminate onJanuary 11, 1980 and you as an individual have theright to decide for yourself now whether or notyou want the Company to continue to recognize theUnion. That is our purpose in being here today-todetermine whether the Union continues to representa majority of our employees. If the Union fails topoll a majority of the votes cast the Company willno longer recognize the Oil, Chemical and AtomicWorkers Union as your bargaining representative atthe expiration of this contract. Of course, should theUnion receive a majority of the votes cast the Com-pany must by law continue to recognize them asyour bargaining agent.In order to make sure that everyone's rights areprotected we are going to let each of you vote asecret ballot. I have asked Mr. James Epps, Attor-ney, Johnson City, to come here today to handlethe election and to count the ballots in your pres-ence. There will be no supervisors or representa-tives of management present when you vote on thisimportant matter. We ask that you stay in this roomand vote one at a time in the first aid room. Assoon as you have voted and placed your ballot inthe box, you may clock out and go home or stayand see the results. You will be paid for a full dayswork, and your paychecks will be passed out to youat the time clock. We ask that the second shift waituntil last to vote and then return to your work sta-tions. I intend to leave now and will turn this meet-ing over to Mr. James Epps unless any of you haveany questions that you want to ask before I leave.Joint Exhibit I was fully litigated with no dispute thatthe speech was read as quoted above. The GeneralCounsel alleges the speech contains implied promises ofbenefit to reject the union. Respondent, in its brief, con-tends the Board has held the comment "We think itwould be in your best interest if there is no Union here"to be a statement of opinion within the ambit of the Re-spondent's right to free speech under the Constitutionand Section 8(c) of the Act. Respondent contends thespeech in no way violates Section 8(a)(1) of the Act, andin support thereof cites S. S. Kresge Company, 197 NLRB1011 (1972). Respondent further contends the Board hasfound such statements to be insufficient grounds uponwhich to base an objection to the results of a Board elec-tion, citing Worzalla Publishing Company, 171 NLRB219, 220 (1968). The comments in Kresge, supra, arose inthe context of an organizational campaign in which theunion, if desired, had time to respond to the comments ofthe employer therein, whereas in the case at bar thecomments were made just moments before Respondentconducted a poll of its employees' union sympathies. Inthese circumstances, I conclude that the polling atmos-phere was such that employees were precluded from ex-ercising a free choice. In Worzalla the alleged offensivespeeches were made in the context of an organizationalcampaign approximately a month on one occasion and aday on the second occasion before the election which atleast provided time for a response. It is concluded thatthe comment in P'Pool's speech "we do not want theOil, Chemical and Atomic Workers Union here and wethink it would be in your best interest if there is no unionhere," taken in the context in which it arose along withthe other unfair labor practices found herein and consid-ering the timing of the comment which was just mo-ments before the Respondent conducted a poll of its em-ployees' union sympathies constitute interference in theform of promises which were intended to and did under-mine employee support of the Union and, therefore, re-strained or coerced unit employees in violation of Sec-tion 8(a)(1) of the Act.E. The Polling IssueThe record establishes and it is undisputed that the Re-spondent caused a poll of its employees' union sentimentto be conducted on October 19, 1979. The law is clearthat an employer must have an objective basis for doubt-ing an incumbent union's continued majority statusbefore conducting a poll of employee sentiment. Re-spondent's President and General Manager GeraldP'Pool testified he came to the Johnson City, Tennessee,location of Respondent on July 4, 1978, and within acouple of months of his arrival he began hearing "somegrumbling about the Union situation." P'Pool3testifiedthat certain individual employees made comments direct-ly to him about their union sentiment by stating: "Whydo we need a Union here," "they don't represent a ma-jority," "we feel like they are a hinderance," and "wefeel like they're troublemakers." P'Pool attributed theseremarks to employees Arnold Laws, Vestal Anderson,Ralph Trinett, Kay Morley, and Paul Street. However,upon cross-examination, P'Pool became more specific asto what he could recall the employees had stated to himregarding their union sympathies. P'Pool testified thatemployee Laws was a janitor and had told him on sever-al occasions that he (Laws) "thinks the Union shouldn'tbe in there." P'Pool was unable to state if these wereLaw's exact words. P'Pool testified that employee An-derson stated to him, "why do we have them here, theydon't represent the majority and so forth and so on";however, again P'Pool was not sure of the exact wordsof Anderson. P'Pool testified that Ralph Trinett's com-ments were "probably expressed a little stronger per-haps-in stronger language." P'Pool testified that em-ployee Morley commented to him, "Why are they inhere. We don't need them-things of that nature."P'Pool states that employee Street told him "probably...to the effect that we didn't need the Union in there,that they were causing problems." P'Pool testified thathe also received word from Plant Manager Gene Holtand other supervisors who had heard remarks from em-ployees regarding their union sentiments.:' The testimony of P'Pool, Holt, Reed, and Taylor pertaining to com-ments made to them by unit employees regarding their union sentimentswas uncontradicted except for the one comment attributed to employeeBob Holly by Superintendent Taylor. I credit P'Pool, Holt, Reed. andTaylor in this aspect of their testimony Employee Holly's denial of thecomment attributed to him I find to be more in the nature of not remem-bering the incident instead of an outright denial.THOMAS INDUSTRIES 651 652DECISIONS OF NATIONAL LABOR RELATIONS BOARDPlant Manager Holt3testified that between the datesof January 1, 1979, and October 19, 1979, he had heardcomments from unit employees regarding their feelingstoward representation by the Union. Holt testified thatRalph Trinette stated to him, "The Union costs money,comments such as why should the minority rule the ma-jority." Holt further testified that Kay Morley spoke tohim about the Union saying, "that it cost him money, theUnion had, that they were troublemakers, always keep-ing people upset." Holt states that employee Sheila Carrtold him she did not believe in unions. Holt testified thatJack Yarber indicated to him he did not want to work ina union plant, that "they were nothing but troublemak-ers." Holt testified that Arnold Laws told him "allunions do is take your money, and they don't do any-thing for the people, always causing a lot of trouble."Holt stated that employee Bill Trinette said unions hadnever done anything for him and he did not want to berepresented. Holt testified that Karen Crowe had statedshe would quit before she would join a union, and BettyReed had said that "they were nothing but troublemak-ers: they were all starting false rumors."Roller Department Superintendent Fred Reed3testi-fied that prior to October 19, 1979, various employeesmade comments to him regarding their feelings towardunion representation. Reed testified that Helen Andersonhad mentioned to him "she wished she had never fooledwith the Union, and that she was confused. They kepther tore up all the time. She would like to get out of it."Reed testified that Otis Holsclaw stated to him "they[Union] kept him tore up all the time, and he didn't likeworking under one." Reed also testified that WilliamPrinette commented to him that "he wanted to get out ofthe goddam Union." Reed testified that Edward Woodbyhad said "they could take the Union and stick it up theirass." Reed further testified that Brenda Johnson told himshe could use her money better than the Union could,and that she did not want to be working for a union.Reed testified Peggy Davis told him she stayed confusedall the time, that they had her tore up all the time underthe Union, that she was sorry that she ever messed withit, and she wanted to do something about it. Reed statesJames Anderson told him "the Union just caused troublebetween the people and kept them stirred up all thetime." Reed testified employee Robert Garland told himhe was pressured into the Union and that if he had towork under a union, he would quit. Reed also testifiedthat Karen Crowe said "[I]f she had to join the Union,she would quit first-wouldn't work under that condi-tion." Edna Woodby told Reed the Union caused confu-sion with the people all the time and that her personalfeelings were that she felt they did not even need aunion. Reed testified that Oscar Moore said "he coulduse his $8.00 per month better than the Union could,"and that the Union had not done anything for him. Reed,after reviewing his notes, testified that Keith Peters toldhim, "that as soon as his time was up on the Union hewas going to resign." Reed testified that employee FrankTester had asked him several times why the minority ofthe people tried to rule the majority. Reed testified thatRobert McKinney commented to him "that the Unionkept the people tore up and he wanted something doneabout it, if he could do anything at all about getting outof it." Ted Lowe told Reed he felt they did not need aunion and that the Union just caused trouble. Reed testi-fied that Roger Miller stated to him "that the Union justcaused trouble between the people, and an argument anduproar all the time ...that we should do somethingabout it." Reed stated, based on his knowledge of thepeople who worked for him and the comments made tohim, that a majority of the approximately 64 employeesof the roller department and warehouse under his super-vision did not wish to have continued representation bythe Union.Brush Department Superintendent Terry Taylor testi-fied there were approximately 62 employees under hissupervision in the brush department and that various em-ployees made comments to him, namely: Kenneth Nonestated to him "the union didn't do him any good ...theunion just caused trouble"; Ralph Trinette stated to him"that the union wasn't doing him any good. It was cost-ing him money ...and ...he didn't have no need forone"; Earl Bennett stated to him "that he felt like theUnion cost him money, and.they just caused trouble be-tween people"; Hope Banner stated to him "the Unioncaused trouble between the people, and she didn't haveany need for one"; Bob Holly stated to him the Uniondid not do him any good and wanted to know what hecould do about getting the Union out; Roger Millerstated to him "the Union wasn't doing him any good,and he was getting out of it because he could do some-thing better with his money"; Jo Ann Crain said to him"the Union wasn't doing her no good ... it caused trou-ble ...it looked like there would be some way that wecould get the Union out"; Roger Barker told him "it justcost him money and that he had better things he coulddo with his money." Taylor further testified Regina An-derson stated to him that she did not have any need for aunion because she felt like she could speak for herself.Taylor testified Phyllis Corley had asked him whyshould she belong to a union when she could talk forherself and would not have to pay anyone else to do itfor her; and, Sheila Carr had said to him that she did notneed a union, it always caused trouble between people.Taylor testified James Laws told him all the Union wasgood for was just to cause trouble. According to Taylor,Keith Peters told him he was fed up with the Union anddidn't want anything else to do with it: and, Betty Reedhad told him she did not want to be represented by theUnion. Taylor testified Albert Jarnagin told him "he hadbeen paying the Union for nothing, and he was gettingout because he was paying them for nothing. Theywasn't helping him a bit"; and, Donna Webb had toldhim she did not need a union because she could talk forherself. Carolyn Broyles told Taylor she had no need fora union, that she could speak for herself and becausethey caused trouble between people. Taylor further testi-fied Jeff Thomas told him "the Union wasn't doing himany good"; and Kay Morley had stated to him "theunion didn't do him any good like it was just costing himmoney, and he had also talked to different people that hebrought to my attention that he did not, you know, wantthe Union." Taylor stated Paul Street told him he did THOMAS INDUSTRIES653not want anything to do with the Union because theystirred up trouble and he had talked with different onesin his department that did not want anything to do withthe Union. Taylor also testified William Tester told him"he felt like the plant would be better off without aUnion"; and Helen Wright told him she did not have anyneed for a Union as she could speak for herself. AndJannie Reese told Taylor, according to Taylor's testimo-ny, she had no need for a union because it just causedtrouble. Taylor testified he passed this information alongto Plant Manager Holt. Taylor also testified there wereapproximately 62 employees under his supervision and itwas his opinion that two-thirds of the brush departmentdid not want a union.I find that certain of the unit employees made state-ments to more than one supervisor. Those employeeswho made statements to more than one supervisor were:Ralph Trinette, Arnold Laws, Kay Morley, Paul Street,Sheila Carr, William Prinette, Karen Crowe, Betty Reed,Keith Peters, and Roger Miller. There were a total of 52unit employee comments testified about by Respondent'ssupervisors; namely, 5 by P'Pool, 8 by Holt, 16 by Reed,and 23 by Taylor. Of the 52 total comments there were10 duplications, thus reducing the total number of indi-vidual employees stating an expression of union senti-ment to the Respondent to 42. I find that the commentsattributed to employees Arnold Laws, Betty Reed, HelenAnderson, Peggy Davis, James Anderson, Oscar Moore,Kenneth None, Earl Bennett, Roger Miller, RogerBaker, James Laws, Albert Jarnagin, and Jeff Thomasdid not convey a clear rejection of representation by theUnion but rather constituted nothing more than disavow-al of financial support for the Union, or criticism of theUnion which cannot be equated with repudiation of it.There were 124 unit employees on the list used for thepoll conducted on October 19, 1979. 1 find the state-ments offered by Respondent to support its objectivebasis for doubting the union majority status prior to itsconducting its poll on October 19, 1979, were insufficientfor such a basis. I do so based on the substance of certainof the statements as set forth above together with the in-sufficient number of statements attributed to unit employ-ees.Respondent would also rely on a decline in thenumber of individuals on dues checkoff to support itsgood-faith doubt of continued majority status by theUnion. Respondent's Exhibit I sets forth the percentageof employees on dues checkoff in which it is indicatedthat 63 percent of the employees were on checkoff inJanuary 1979, with a decline to 31 percent in October1979. The exhibit indicates Respondent had known sinceJune 1979 that less than a majority of the employees par-ticipated in dues checkoff. The Board has held that adesire to no longer contribute to the financial support ofa union is not the same as indicating a desire to nolonger be represented by the Union. Dalewood Rehabilita-tion Hospital, Inc. d/b/a Golden State Habilitation Conva-lescent Center, 224 NLRB 1618 (1976). Therefore I con-clude Respondent could not have validly placed relianceon the decline in the participation by unit employees indues checkoff such as to form the objective considera-tion to conduct its poll of October 19, 1979.Respondent would also rely on the resignation of cer-tain union officials in support of its objective consider-ations. Plant Manager Holt testified, and his testimonywas uncontradicted, that Bill Prinette and Roger Millerresigned from the negotiating committee and union stew-ards Otis Holsclaw, Peggy Davis, and Vestal Andersonresigned from the Union. Holt also testified Linda South,a union vice president, quit her employment at Respond-ent and stated her reason to Holt that she was being har-assed by the Union. I am unpersuaded that these resigna-tions detracted from the Union's representative status,since there is no showing on this record that the Unionhas not continued to function with various union offi-cials. In fact the current union president and vice presi-dent testified at the hearing. I therefore conclude thatRespondent could not have validly relied on the resigna-tions of union officials as an objective basis for doubtingthe Union's continued majority status such as to legiti-mize its October 19, 1979, poll. Respondent would alsorely on employee resignations from the union as set forthin Joint Exhihit 8; however, I conclude that resignationsfrom the Union do not equate to a desire to no longer berepresented by the Union and as such could not haveconstituted the basis for a doubt of continued majoritystatus sufficient to warrant Respondent conducting itspoll of October 19, 1979.Accordingly, Respondent did not have expressions ofantiunion sentiment from a sufficient number of employ-ees to support a reasonable doubt that a majority of theemployees desired to be represented by the Union beforeit conducted a poll of employee sentiment. I find all theobjective considerations raised by Respondent; i.e., em-ployee sentiment, dues checkoff, union officials resigning,and member resignations in the context of this case donot constitute a reasonable doubt of continued majoritystatus by the Union sufficient to permit Respondent tolawfully conduct a poll of its employees' union senti-ment. Thus, I find Respondent violated Section 8(a)(l) ofthe Act by the conduct of its poll and further find Re-spondent may not use the unlawful poll as a basis forwithdrawing recognition from the Union. Mid-ContinentRefrigerated Service Company, 228 NLRB 917 (1977).Assuming arguendo, that Respondent did have an ob-jective basis for the conduct of a poll of its employees'union sentiments on October 19, 1979, it failed to meetthe Struksnes Construction Co., Inc., 165 NLRB 1062(1967), criteria for conduct of such a poll. Respondentassembled all of its production and maintenance employ-ees in the plant cafeteria on October 19, 1979. Respond-ent's president and general manager, P'Pool, addressedthe assembled employees (the entire text of P'Pool'sspeech is set forth elsewhere in this decision) in whichP'Pool stated, among other things, "[It] is our purpose inbeing here today to determine whether the Union contin-ues to represent a majority of our employees." Follow-ing his speech P'Pool introduced to the assembled em-ployees Mr. James Epps, a private practitioner and cityattorney for the municipality of Johnson City, Tennessee.Epps impressed me as a very articulate and honest wit-ness and I fully credit his account of the conduct of thepoll. Epps credibly testified that he read the followingTHOMAS INDUSTRIES 653 654DECISIONS OF NATIONAL LABOR RELATIONS BOARDspeech without deviation except that he introduced him-self as Jim Epps instead of James Epps:As Mr. P'Pool stated to you, I am Mr. James Eppsand my only purpose in being here today is to con-duct this election in order that each of you can ex-press your own feelings on this Union matter bysecret ballot. I am not an employee of this companyand I will not be affected one way or the other asto how you vote. My only concern is to make surethat each of you have an opportunity to vote andthat your vote will be kept secret.I have here a ballot for each of you, and I wouldlike for you to step forward one at a time, stateyour name to me, take your ballot in the votingbooth, mark an "X" in your choice, and then returnand place it in the ballot box. You will need tostand in line until the person in front of you comeout of the room before you go in to mark yourballot. Do not sign the ballot or put any other markon the ballot that would indicate who you are. Theballot is very simple. If you want the Company tocontinue to deal with the Union, then mark yourballot "YES." If you do not want the Company todeal with the Union, then mark your ballot "NO."After you have finished voting, I will then countthe ballots in your presence and give you the re-sults. Are there any questions concerning the elec-tion?Before you go vote, the Company has asked me toemphasize certain points to each of you:1. The only purpose in our having this election is todetermine whether or not you want this Union asyour representative.2. The Company has asked me to tell each of youthat no action will be taken against anyone as aresult of how you vote. This is your election andyou have the legal right to vote however youplease.3. This will be a secret ballot election. No one willever know how you vote unless you voluntarily tellthem.Do you have any questions before we begin theelection?Mr. Paul Street, a member of the bargaining unit,will sit with me as an observer.Epps testified that upon completion of his reading ofthe above speech Local Union President Carr came tothe front of the room and stated he had some remarks tomake to the assembled employees. Carr objected to theproceedings by stating he thought they were illegal.Epps told Carr his comments were noted. Carr remainedin the polling area throughout the entire poll.The poll was taken in the Respondent's cafeteriawhere Epps checked off each voter on a list of unit em-ployees as the voter was identified by unit employeePaul Street. Each voter was then given a ballot whichthe employee took for marking into a first-aid roomwhich joined the cafeteria at the southeast corner of thecafeteria a few feet from where Epps was seated at atable checking off voters. Epps testified that some votersfully closed the door to the first-aid room while voting,others partly closed the door, while still others left thedoor open. Well inside the first-aid room was a pulpit-type stand at which place the voter could actually markthe ballot. Epps had a ballot box for the voter to placethe ballot in after marking it. Epps permitted only onevoter to have a ballot in the first-aid room at any giventime and did not permit the next voter into the area untilthe previous individual returned his ballot to the ballotbox. I do not credit that portion of Union PresidentCarr's testimony that unit employee Bob Holly paced upand down in the voting area during the time employeeswere voting. Holly testified that he voted in the pollingarea and departed. Later, he returned to the doorway toask if he or anyone else would be permitted to attend thevote count and then departed a second time returningonly after the voting had been completed. Holly im-pressed me as an unbiased witness with no apparentreason not to be telling the truth. I therefore creditHolly's testimony that after he voted he left the pollingarea.Carr testified that he remained present in the pollingarea for the entire time of the poll. He testified he re-mained "sort of in the lunchroom entrance and the first-aid entrance," and that he observed approximately 5 to10 voters mark their ballots in a manner that he couldsee how they voted. I do not credit Carr's testimony thathe observed voters marking their ballots. The voters pro-ceeded inside the first-aid room to a pulpit-type lecternwhere they marked their ballots and the direction of thepulpit would place a voter's back to anyone looking intothe area even if the door to the room remained open.Carr did not stand in the door but rather 3 to 5 feet fromthe entrance to the room and the pulpit was well insidethe 12 foot by 10-foot room. Carr was also mistaken asto whether Holly remained in the voting area. Addition-ally, Carr testified that Epps read from a prepared state-ment that Paul Street was representing the OCAW. Areading of Epps' remarks indicates that Street was pres-ent as a unit employee. I find Carr's account of the poll-ing to be unreliable and discredit his testimony that heobserved 5 to 10 voters marking their ballots.There were 124 employees on the eligibility list usedby Epps. The ballot used for the poll stated:Do you wish to be represented for the purpose ofcollective bargaining by the Oil, Chemical andAtomic Workers Union?Mark an "X" in the square of your choiceYESNOUpon the completion of the poll, Epps and Street tal-lied the vote on a tally sheet and certified the resultswhich were: Total number of eligible voters 112; votesfor the Oil, Chemical and Atomic Workers Union 48;votes against the Oil, Chemical and Atomic WorkersUnion 64; void ballots, none; total ballots cast 112. As THOMAS INDUSTRIES655noted above, there were 124 names on the list with 112actually voting. I find the actual eligible voters to be 124instead of 112. I do so based on the list which contained124 names, which list neither party objected to. The par-ties at the hearing stipulated that the marked ballots re-flected the results indicated above. The ballots, eligibilitylist, tally, and certificate of results had been, until theday of the hearing, in a safety deposit vault in a localbank under the control of Epps.The Board has adopted certain specific criteria andstandards that must be observed in any polling of em-ployees' union sympathies. In Struksnes Construction Co..Inc., supra, the Board adopted the following standards:Absent unusual circumstances, the polling of em-ployees by an employer will be violative of Section8(a)(1) of the Act unless the following safeguardsare observed: (1) the purpose of the poll is to deter-mine the truth of a union's claim to majority, (2)this purpose is communicated to the employees, (3)assurances against reprisals are given, (4) the em-ployees are polled by secret ballot, and (5) the em-ployer has not engaged in unfair labor practices orotherwise created a coercive atmosphere.P'Pool's speech, as well as Epps' comments prior tothe poll, indicate that the purpose of the poll (not to beconfused with the basis for taking the poll) was to deter-mine the validity of the majority status of the Union andthe purpose was communicated to the employees. Eppsstated: "The only purpose in our having this election isto determine whether or not you want this Union asyour representative." P'Pool stated in pertinent part inhis speech "our purpose [is] ...to determine whetherthe Union continues to represent a majority of our em-ployees." I conclude that Respondent met the first andsecond of the Struksnes requirements as outlined above.Epps conveyed the following assurance to the employeesjust prior to the poll: "The Company [Respondent] hasasked me to tell each of you that no action will be takenagainst anyone as a result of how you vote, this is yourelection and you have the legal right to vote howeveryou please." I conclude that assurances were given.However, this must he viewed in light of my finding thatP'Pool conveyed to the unit employees what I have con-cluded to be a promise of benefit in his speech as setforth elsewhere in this Decision. I find that the ballotingas earlier described was conducted in a manner such asto insure secrecy of the balloting by the employees. Ifind the poll was conducted in disregard of Struksnes re-quirement number five. As more fully set forth else-where in this decision, I have concluded that Respond-ent's president and general manager, P'Pool, promisedRespondent's employees benefits to reject the Union inhis speech to the assembled employees just prior to thepoll being taken. In addition, as elsewhere discussed, Re-spondent threatened its employees with reprisals becausethey attempted to file grievances and verbally repri-manded an employee because the employee filed or at-tempted to file a grievance with Respondent. It is con-cluded that Respondent created a "coercive atmosphere"by its misconduct and as such I conclude Respondent'spoll of its employees' union sympathies on October 19,1979, was in violation of Section 8(a)(1) of the Act, evenif a valid basis for conducting the poll had been estab-lished.F. The Refusal To BargainThe complaint alleges and Respondent admits that onNovember 5, 1979, the Union requested, and on Novem-ber 7, 1979, Respondent refused, to bargain with theUnion as the exclusive representative of the employees inan appropriate unit. There was a current collective-bar-gaining agreement in effect at the time of Respondent'srefusal to bargain. The contract had an expiration dateby its terms of January 11, 1980. Respondent continuedto honor the contract until its expiration. The partiesstipulated that on May 18, 1977, the Board had certifiedthe Union as the exclusive collective-bargaining repre-sentative of all the employees in the unit described else-where in this Decision. It is well established that a certi-fied union, upon expiration of the first year followingcertification, enjoys a rebuttable presumption that its ma-jority status continues. Celanese Corporation of America,95 NLRB 644, 671-672 (1951). The existence of a priorcontract raises a dual presumption of majority: first, thatthe union had a majority status when the contract wasexecuted; and second, that the majority continuedthrough the life of the contract. Shamrock Dairy, Inc..Shamrock Dairy of Phoenix, Inc., and Shamrock MilkTransport Co., 119 NLRB 998, 1002 (1957), and 124NLRB 494 (1959), enfd. 280 F.2d 665 (D.C. Cir.), cert.denied 364 U.S. 892 (1960). These presumptions may beovercome by evidence establishing the union no longerenjoys majority representative status. Also, an employermay refuse to bargain, without a showing of a loss ofmajority by the union, if it relies on a good-faith and rea-sonably grounded doubt of the union's continued major-ity status. Terrell Machine Company, 173 NLRB 1480-81(1969), enfd. 427 F.2d 1088 (4th Cir. 1970). As to thesecond of these, namely, "good faith doubt," there aretwo requirements necessary in establishing such a defensewhich are the asserted doubt must be based on objectiveconsiderations and must be raised "in a context free ofunfair labor practices. Nu-Southern Dyeing & Finishing,Inc., 179 NLRB 573, fn. (1969), enfd. in part 444 F.2dI1 (4th Cir. 1974).Applying these principles to the instant case, it is clearwhen, on November 7, 1979, Respondent notified theUnion that it would not participate in renegotiation ofthe current contract, which had approximately 2 monthsto run, the Union was entitled to a presumption of ma-jority status. It was therefore Respondent's burden toshow either a loss in fact of majority status by the Unionor that Respondent had, on the basis of objective facts, areasonable doubt of that status. For the reasons set forthelsewhere in this decision and further discussed here, Iconclude that Respondent failed to rebut the presump-tion of the Union's continued majority representativestatus. Respondent did not have sufficient objective con-sideration to constitute a good-faith doubt of the contin-ued majority representative status of the Union as setforth under the section E of this decision. However, as-THOMAS INDUSTRS 655 656DECISIONS OF NATIONAL LABOR RELATIONS BOARDsuming, arguendo, that Respondent had a basis for con-ducting the poll on October 19, 1979, of its employees'union sentiment, it may not rely on the results of thatpoll as it was not conducted in a context free of unfairlabor practices. The unfair labor practices of Respond-ent; i.e., promise of benefits to reject the Union, threatsof reprisals for attempting to file grievances, and a verbalreprimand for filing a grievance are of the nature thatwould tend to produce disaffections from the Union. It iswell settled that an employer may not negate its obliga-tion to bargain by relying on any loss of majority statusattributable to its own unfair labor practices. FranksBros. Co. v. N.L.R.B., 321 U.S. 702, 704-705 (1944).Respondent attempted to call some 65 to 70 additionalemployee witnesses at the hearing to conduct a poll ofsorts of the employees' union sentiments by inquiring ofthe employee if, on October 18, 1979 (I day prior to Re-spondent's poll), they wished continued representationby the Union and if that sentiment had changed in anyway by November 9, 1979 (the day Respondent refusedto bargain). I disallowed the calling of the witnesses byRespondent in that the after-the-fact subjective intent ofthe employees is irrelevant to establish the good-faithbasis of the Respondent "objective considerations."Accordingly, in view of the foregoing I find that theRespondent's assertion that its refusal to bargain waspredicated on a good-faith and reasonably groundeddoubt of the Union's majority status is not supported bythe record. I therefore find that the Respondent was ob-ligated to continue bargaining with the Union and, by re-fusing to do so and withdrawing recognition from theUnion, it violated Section 8(a)(5) and (1) of the Act.IV. THE EFFECT OF THE UNFAIR LABOR PRACTICESON COMMERCEThe unfair labor practices found are unfair labor prac-tices affecting commerce and tend to lead to labor dis-putes burdening and obstructing commerce within themeaning of Section 2(6) and (7) of the Act.CONCLUSIONS OF LAW1. Respondent is engaged in commerce within themeaning of Section 2(6) and (7) of the Act.2. The Union is a labor organization within the mean-ing of Section 2(5) of the Act.3. Respondent has violated Section 8(a)(1) of the Actby threatening its employees with reprisals because theyattempted to file grievances; verbally reprimanding anemployee because the employee filed grievances, prom-ised its employees economic benefits to reject the Union,and by conducting a poll of its employees' union senti-ments.4. Respondent has violated Section 8(a)(5) and (1) ofthe Act by withdrawing recognition from, and refusingto bargain in good faith with, the Union from and afterNovember 7, 1979.THE REMEDYHaving found that Respondent has violated the Act incertain respects, I shall recommend that Respondent berequired to cease and desist therefrom. Affirmatively Re-spondent will be required to continue to recognize and,upon request, bargain with the Union, and post an appro-priate notice.Upon the foregoing findings of fact and conclusions oflaw, and pursuant to Section 10(c) of the Act, I issue thefollowing recommended:ORDER4The Respondent, Thomas Industries, Inc., JohnsonCity, Tennessee, its officers, agents, successors, and as-signs, shall:1. Cease and desist from:(a) Refusing to bargain collectively with the Union asthe exclusive representative of the following appropriateunit:All full-time and regular part-time production andmaintenance employees employed by Respondent atits Johnson City, Tennessee, facility, including allwarehousemen, shipping and receiving clerks andjanitors, but excluding all office clerical employees,salesmen, professional employees, temporary em-ployees, guards, and supervisors as defined in theAct.(b) Promising employees benefits if they reject theUnion as their collective-bargaining representative.(c) Verbally reprimanding our employees because theyfile grievances.(d) Threatening our employees with reprisals if theyattempt to file grievances.(e) In any like or related manner interfering with, re-straining, or coercing employees in the exercise of theirSection 7 rights.2. Take the following affirmative action which is nec-essary to effectuate the policies of the Act:(a) Upon request, bargain collectively with Oil,Chemical and Atomic Workers International Union,AFL-CIO, as the exclusive collective-bargaining repre-sentative of its employees in the aforesaid unit, and if anagreement is reached, embody the same in a signed con-tract.(b) Post at its Johnson City, Tennessee, facility copiesof the attached notice marked "Appendix."s Copies ofsaid notice, on forms provided by the Regional Directorfor Region 10 of the Board, after being duly signed byRespondent's representative, shall be posted by it imme-diately upon receipt thereof and be maintained by it for60 consecutive days thereafter, in conspicuous places, in-cluding all places where notices to employees are cus-tomarily posted. Reasonable steps shall be taken by Re-4 In the event no exceptions are filed as provided by Sec. 102.46 of theRules and Regulations of the National Labor Relations Board, the find-ilgs, conclusions, and recommended Order herein shall, as provided inSec. 102.48 of the Rules and Regulations, be adopted by the Board andbecome its findings, conclusions, and Order, and all objections theretoshall be deemed waived for all purposes.5 In the event that this Order is enforced by a Judgment of a UnitedStates Court of Appeals, the words in the notice reading "Posted byOrder of the National Labor Relations Board" shall read "Posted byOrder of the United States Court of Appeals Enforcing an Order of theNational Labor Relations Board." THOMAS INDUSTRIES657spondent to insure that said notices are not altered, de-faced, or covered by any other material.(c) Notify the Regional Director for Region 10, inwriting, within 20 days from the date of this Order, whatsteps have been taken to comply herewith.